DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on June 02, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 1-9 and 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Schmid et al. (US 7866555) and Kwak (US 9886799) teach the monitoring system for cargos.
However, none of prior art teaches a vehicle comprising a first vehicle section comprising a driver compartment, and a primary wireless network node comprising a first type of wireless communications interface and a second type of wireless communications interface, the primary wireless network node associated with a first set of attributes characterizing capabilities of the first vehicle section, a second vehicle section comprising a cargo compartment, and a secondary wireless network node comprising the second type of wireless communications interface and a third type of wireless communications interface, the secondary wireless network node associated with a second set of attributes characterizing requirements of the second vehicle section, wherein the secondary wireless network node establishes, with the third type of communications interface, respective wireless communications connections between the secondary wireless network node and peripheral wireless network nodes in the cargo compartment that are affiliated with the network service, and wherein the primary wireless network node and the secondary network node are programmed to determine compatibility between the capabilities of the first vehicle section and the requirements of the second vehicle section based on the first and second sets of attributes, wherein the first type of wireless communications interface is characterized by a first range and a first communications protocol, the second type of wireless communications interface is characterized by a second range and a second communications protocol, and the third type of wireless communications interface is characterized by a third range and a third communications protocol, the first range greater than the second range, and the second range greater than the third range, and a method of communicating between primary and secondary electronic logging devices (ELDs) in first and second vehicle sections comprising transmitting, by the secondary electronic logging device in a second vehicle section, an advertisement packet comprising authentication identifier and credentials to the primary electronic logging device, establishing, by the primary electronic logging device in a first vehicle section, a handshake with the secondary electronic logging device on an advertisement channel responsive to receipt of the authentication identifier and credentials, handing off, by the primary electronic logging device, communication with the secondary electronic logging device to a data channel over which the primary electronic logging device obtains a product identification number and a type identification number of the secondary electronic logging device, sending, by the primary electronic logging device, a communication notification to a network service, broadcasting, by the secondary electronic logging device, one or more parameters, requirements, and itinerary of the second vehicle section to the first vehicle section, broadcasting, by the primary electronic logging device, one or more capabilities of the primary electronic logging device, and evaluating, by the primary electronic logging device, values of parameters and requirements received from the secondary electronic device as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887